Kelly, J.,
delivered the opinion of the court.
This is a companion case to that of Virginia Railway and Power Company v. Walter C. Hill, 120 Va. 397, in which an opinion is handed down today affirming the judgment *409complained of. The two cases were, by agreement, tried jointly by the same jury, separate verdicts, however, being returned. In the present case the verdict was for $1,000; and the only question, not passed on in the Walter C. Hill Case, which we are called upon to decide, is whether the trial court erred in refusing to set aside the verdict on the ground that the amount was excessive.
The plaintiff fell or was thrown from the automobile and received a cut in the face near his eye, and an injury to his arm. He said at the trial: “I have pain constantly even .from the night of the accident, haven’t stopped a minute, from my left eye, and my arm troubles me very oftenalso that he continued to have .trouble in moving and using his arm, couldn’t carry it straight, couldn’t raise it above his head without pain, and that it seemed to be getting worse. This testimony was given by him more than nine months after the accident. That we cannot interfere with the verdict as being excessive is perfectly clear under the well-established rule in this State. Richmond Ry. & Elec. Co. v. Garthright, 92 Va. 626, 635, 24 S. E. 267, 32 L. R. A. 220, 53 Am. St. Rep. 839.
The judgment must be affirmed.

Affirmed.